McOLELLAN, C. J.
— We construe the paper writing involved in this case, which is as follows: “I hold Jim Wairtch’s rent note for three bales of cotton. I agree to waive the rent on one bale for the year 1896, Isaac Ross,” to mean that the landlord waived, not his claim for three bales of rent or any part of it, but his lien on one bale of the crop made by the tenant to secure the payment of the three bales or their value. The effect was merely to give the tenant power to dispose of one bale of the crop free from the landlord’s lien. As to the remainder of the crop, including that in suit- — the one bale having been appropriated by claimants — -the landlord’s lien to secure the three bales due him as rent was in force, and superior to claimants’ mortgage. So held-the circuit court, and its judgment is affirmed.
Affirmed.